Citation Nr: 1213749	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  03-03 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for pelvic inflammatory disease (PID). 

2.  Entitlement to special monthly compensation (SMC) based on the loss of use of a creative organ. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from January 1991 to December 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2002 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  By way of the March 2002 decision the RO granted the Veteran an increased rating of 10 percent for PID. 

In October 2004, March 2006, May 2007, June 2009, and August 2011 the Board remanded the issue of an increased rating in excess of 10 percent for PID for further development.  

In May 2004 the Veteran testified before a Veterans Law Judge; the Veteran was notified that the Veterans Law Judge who conducted the May 2004 hearing was no longer at the Board and she requested a new hearing.  Thus, the Veteran testified before the undersigned Acting Veterans Law Judge in January 2012.  At the January 2012 hearing the Veteran submitted additional medical evidence with a waiver of initial RO jurisdiction.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800.  

The Board notes that in considering the Veteran's claim for PID, the RO did not consider the possible applicability of SMC for loss of use of a creative organ under 38 C.F.R. § 3.350, although the Veteran did not submit a claim for that benefit, a note to Diagnostic Code 7614 directs the rater to review the claim for entitlement to SMC under 38 C.F.R. § 3.350.  See 38 C.F.R. § 4.116, Footnote 2.  The Court has held that a request for an increase in benefits involving a creative organ is an inferred claim for special monthly compensation regardless of whether the issue is raised by the Veteran.  Akles v. Derwinski, 1 Vet. App. 118, 121 (1991).  Thus, the issue is now listed on the title page. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
In the March 2003 remand, the Board noted that the issues of entitlement to service connection for post-traumatic stress disorder and entitlement to an increased rating for migraine headaches were remanded for the issuance of a Statement of the Case (SOC) in October 2004.  The record shows that a statement of the case was issued by the Appeals Management Center (AMC) in Washington, D.C., on October 6, 2005, and sent to the Veteran at her address of record in New Orleans, Louisiana.  She was advised in the correspondence that she had 60 days to file a substantive appeal with AMC.  The March 2003 remand stated that there was is no evidence the mail was returned as undeliverable; however, because of the interruption of U.S. mail deliveries caused by Hurricane Katrina, the Board stated that it was unable to ascertain whether the Veteran received the statement of the case and the attachments.  Moreover, the case was returned to the Board on November 19, 2005, less than 60 days after dispatch of the statement of the case.  The March 2003 remand further noted that it was possible that a substantive appeal was timely filed; however, because of the return of the file to the Board in less than 60 days, the veteran's substantive appeal was not associated with the claims folder.  The March 2003 remand stated that this must be determined before any further action is undertaken on the two issues discussed in the October 6, 2005 statement of the case.  However, the Board notes after a review of the Veteran's claims file it is unclear if the RO/AMC ever undertook any of the steps as directed by the March 2003 Board remand.  Thus, the Board is once again referring this to the AMC/RO to take the proper steps to determine that the issues were properly adjudicated. 

At the Veteran's hearing she brought up the issues of entitlement to service connection for depression and disease of the fallopian tubes both secondary to the service-connected pelvic inflammatory disease.  These issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of SMC is remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issue herein decided has been accomplished.  

2.  The Veteran's pelvic inflammatory disease is manifested by symptoms not controlled by continuous treatment.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for an increased rating of 30 percent for pelvic inflammatory disease have been met. 38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.116, Diagnostic Code 7615 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2010).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claim for in the March 2002 rating decision, he was provided notice of the VCAA in July 2001.  Additional VCAA letters were sent in May 2006, June 2007, and August 2009.  The VCAA letters indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  The Veteran's additional notice letters in May 2006, June 2007, and August 2009 pertained to the downstream disability rating and effective date elements of her claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

The Veteran's actions are also indicative of her actual knowledge of the requirements for substantiating her increased rating claim.  Based on this evidence, the Board is satisfied that the Veteran had actual knowledge of what was necessary to substantiate her increased rating claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of her claim(s) in this Board decision.  Rather, remanding this case back to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes private medical records, VA outpatient treatment reports, VA examinations and statements and testimony from the Veteran and her representative.  The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and her representative have been accorded ample opportunity to present evidence and argument in support of her appeal.  Thus, the Board finds that VA has obtained, or made reasonable efforts to obtain, all evidence that might be relevant to the issues on appeal, and that VA has satisfied the duty to assist.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2011).


II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594.  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The March 2002 RO rating decision granted the Veteran an increased rating of 10 percent for her PID effective May 29, 2001.  The Veteran has been granted a 10 percent disability rating under 38 C.F.R. § 4.116, Diagnostic Code 7615.

Under Diagnostic Code 7615, diseases, injuries, and adhesions of the ovaries are assigned a noncompensable evaluation for symptoms that do not require continuous treatment.  A 10 percent evaluation is contemplated when there are symptoms that require continuous treatment, and a 30 percent disability evaluation is warranted for symptoms not controlled by continuous treatment. 

In July 2001 the Veteran underwent a VA examination where she reported dysmenorrhea since 1991 and that her current pain caused her to bend over.  It was noted that she missed three to four days of work a month because of the pain and that her dysmenorrheal was often relieved by her menses.  Her period lasted five to ten days. 

At the Veteran's November 2004 VA examination it was noted that in December 2000 she continued to have dysmenorrheal and abdominal pain, which she treated with over the counter Motrin.  She had a laparoscopy that showed she had scar tissue and blocked fallopian tubes; her tubes were "cleaned up" and there was no report of endometriosis.  After the laparoscopy she was put on oral contraceptives for cycle control; after six months she noted no change in her dysmenorrheal or in her regular periods.  She reported irregular bleeding with a period every month and some spotting approximately one to two weeks prior to her cycle.  She had an outbreak of herpes in 2000 and occasional treatment for bacterial vaginitis; however, there is no history of dysplasia or abnormal pap smears.  

In April 2006 the Veteran reported at her VA examination that her pelvic pain felt like something pulling on her right side and usually caused her to bend over; it occurred every other day without warning and sometimes after urination or bowel movements.  Standing and walking made the pain worse but soaking in hot water made the pain better.  There was no fever, nausea, vomiting, or diarrhea associated with it.  It was noted that she was on muscle relaxers.  At an August 2006 follow-up appointment it was noted that she had pelvic pain especially with menses and pain was especially on the right side.  Her pain prohibited her from walking and other activities; she had painful intercourse.  She was taking muscle relaxers and Vicodin, prescribed for her herniated disk, to alleviate pain.  

It was noted at the Veteran's July 2007 VA examination that her pain was relieved after her laparoscopy but in 2002 the pain recurred in her right lower quadrant, it was a pulling sensation.  She now had intermittent pain two times a week. She denied diarrhea, fever, chills, nausea, committing, or dysuria.  She was taking muscle relaxers and Vicodin for the pain.  Since the onset it was intermittent with remissions and it was noted that it was currently not being treated.  It was noted that her average duration of menstrual periods was five days and in between her periods it was irregular and unpredictable.  It was noted that her menstrual cramps were severe, her menstrual bleedings was heavy with clots, her menstrual cycle was irregular, and her menstrual symptoms were abdominal distention, breast tenderness, emotional changes, and change in bowel habits.  It was also noted that there was frequent pelvic pain and continuous bowel symptoms.  There was also tenderness of the right lower quadrant.  She was diagnosed with chronic pelvic pain and it was noted that there were effects on her usual daily activities; it was noted that it had moderate effect on toileting and grooming and it prevented her from doing chores, shopping, exercise, sports, recreation, traveling, bathing, and dressing. 

The Veteran was once again afforded a VA examination in September 2009.  At this examination it was noted that in 2000 the Veteran underwent a laparoscopy that showed blocked tubes and the tubes were blown with dye.  In 2001 she had another episode of bad pelvic pain and was given NSAIDS and in 2006 the Veteran had an abnormal pap smear but the repeat pap smear was normal.  In 2007 the Veteran had another abnormal pap smear and she began to have irregular cycles and continued to bleed and continuously spotted from February 2007 to August 21, 2009, and developed anemia.  In August 2009 she underwent a hysteroscopy for abnormal bleeding, a small fibroid was seen and removed, and since that procedure she started feeling much better and the bleeding stopped.  It was noted she did not have active PID at this point and that there was no association between prolapsed uterine fibroid with abnormal uterine bleeding.  At the May 2010 VA examination it was noted that exacerbation of chronic PID results in toxic febrile episodes with severe unrelenting pain but the Veteran's history did not totally support this.  

The Veteran testified that her symptoms were tolerable with pain medications and that she had a history of heavy bleeding that appeared with her menstrual cycle.  She has severe cramps with heavy bleeding.  She reported that she also had painful cysts and that she went to the emergency room on multiple occasions because of her bad cramps and bleedings and was put on narcotics to control the pain.  She stated that because of the pain she could not function or move and that the narcotics helped.  

The Board finds that based on the medical evidence as well as the Veteran's testimony, her PID more closely approximates symptoms not controlled by continuous treatment and thus warrants an increased rating of 30 percent.  The Veteran testified that her symptoms were so severe that she could not function because of the pain; this was supported by the April 2006 and July 2007 VA examinations.  At both the April 2006 and November 2004 VA examinations it was noted that the Veteran's pelvic pain was so bad that it usually caused her to bend over.  At the July 2007 VA examination it was noted it had severe effects on her activities of daily living including chores, shopping, exercise, sports, bathing, and dressing.  In addition to both the medical and lay evidence documenting the severity of her symptoms it is also noted that her PID was not improved by treatment.  In November 2004 it was noted that she tried oral contraceptives but after six months it didn't help.  It was also noted at the April 2006, August 2006, and the July 2007 VA examinations, as well as in the Veteran's testimony, that she is on both muscle relaxers and Vicodin and while it helps she still has severe pain.  In August 2006 it was noted that the pain prohibited her from walking and she testified that she could not get out of bed because of the pain.  Therefore, the Board finds that the Veteran's PID warrants a 30 percent disability rating, which is also the maximum scheduler disability rating under Diagnostic Code 7615. 

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 . The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the Veteran's now 30 percent disability rating for her PID is contemplated by the rating criteria.  While the Veteran reported severe pain that sent her to bed and made her unable to function the Board finds that by herein above granting the Veteran a 30 percent disability rating the Board contemplated any effects of pain on her usual activities of daily living.  The Board finds that the rating criteria is adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted. 

In sum, the Board finds that the Veteran's PID is manifested by symptoms not controlled by continuous treatment.  Thus, an increased rating of 30 percent for PID is warranted. 


ORDER

An increased rating of 30 percent for PID is granted, subject to the regulations controlling disbursement of VA monetary benefits.  


REMAND

As noted above, that in considering the Veteran's claim for PID, the RO did not consider the possible applicability of SMC for loss of use of a creative organ under 38 C.F.R. § 3.350, although the Veteran did not submit a claim for that benefit, a note to Diagnostic Code 7614 directs the rater to review the claim for entitlement to SMC under 38 C.F.R. § 3.350.  See 38 C.F.R. § 4.116, Footnote 2.  The Court has held that a request for an increase in benefits involving a creative organ is an inferred claim for special monthly compensation regardless of whether the issue is raised by the Veteran.  Akles v. Derwinski, 1 Vet. App. 118, 121 (1991).  The Veteran testified that she has been that she is infertile as a result of her PID; the Veteran's post-service treatment records document that she has had problems with infertility.  

At the Veteran's hearing she submitted pelvic ultrasound films; she testified that she could not submit the report with the films since it, as well as other medical documents, were destroyed in Hurricane Katrina but she personally had the pelvic ultrasound films.  The Board notes that at the November 2009 VA examination it was stated that PID can cause tubal obstruction which could lead to infertility.  The chances of tubal factor infertility after one PID episode was about 15 percent.  He further stated that the long term sequale of PID can best be judged by a diagnostic laparoscopy that the Veteran underwent in 2000; the examiner stated that he did not have the Veteran's laparoscopy operative report at this time.  At the May 2010 VA examination it was noted that the Veteran had damage to her fallopian tube as a result of her PID and was undergoing treatment for infertility.  Thus, the Board finds that the Veteran should be afforded a VA examination to determine if she currently is infertile and if so whether her loss of use of a creative organ is the result of her PID. 

Prior to any VA examination, attempts shall be made to obtain any outstanding records of pertinent medical treatment.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take appropriate steps to contact the Veteran by letter and request that she provide sufficient information, and if necessary authorization, to enable the RO to obtain any additional pertinent treatment records not currently of record.  Based on the Veteran's response, the RO should assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  

If any records sought are not obtained, the RO/AMC should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe the further action to be taken.  

2.  The RO/AMC should either obtain a report for the pelvic x-ray studies or have them read and interpreted by the appropriate physician. 

3.  The Veteran should be afforded a VA examination, with a gynecologist, to determine if the Veteran has loss of use of a creative organ.  The claims folder should be made available and be reviewed by the examiner.  All appropriate tests and studies should be performed and findings should be reported in detail.

The VA examiner must specifically comment on whether the Veteran is infertile.  If so, then he/she must opine whether the degree of the Veteran's impairment due to the pathology, symptoms and signs of her PID, is tantamount to the loss of use of a creative organ. 

In doing so, the examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology.  Any opinions expressed must be accompanied by a complete rationale.

4.  The RO should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The RO/AMC should then readjudicate the claim on appeal.  If any benefit sought remains denied, the RO/AMC should issue an appropriate SSOC (Supplemental Statement of the Case) and provide the Veteran and her representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of her claim.  Her cooperation in VA's efforts to develop her claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


